UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4589
BALTAZAR HERNANDEZ-MONTOYA,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CR-00-198)

                      Submitted: April 15, 2002

                       Decided: May 3, 2002

      Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Thomas B. Murphy, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2               UNITED STATES v. HERNANDEZ-MONTOYA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   On December 18, 2000, Baltazar Hernandez-Montoya pleaded
guilty to one count of kidnapping for abducting a 12-year-old girl and
transporting her in interstate commerce, in violation of 18 U.S.C.A.
§ 1201(a) (West 2000); and one count of knowingly traveling in inter-
state commerce for the purpose of engaging in sexual acts with a per-
son under 18 years of age, in violation of 18 U.S.C.A. § 2423(b)
(West 2000).

   Hernandez-Montoya argues on appeal that the Government failed
to show a factual basis for federal jurisdiction on the kidnapping
charge because it failed to establish a basis for finding the interstate
travel element of § 1201(a). He contends that the there was no inter-
state transportation of the victim until after the kidnapping crime was
already completed. This Court reviews a district court’s acceptance of
a guilty plea as supported by a sufficient factual basis for abuse of
discretion. United States v. Mitchell, 104 F.3d 649, 652 (4th Cir.
1997).

   Under § 1201(a), kidnapping is the unlawful seizure or confine-
ment of a person, held for ransom, reward, or otherwise, willfully
transported in interstate commerce. Id. Here, the undisputed facts
show that Hernandez-Montoya abducted a 12-year old girl with the
purpose of having sex with her, took her to Sampson County, North
Carolina, and then to Texas and Mexico.

   Hernandez-Montoya’s argument that the kidnapping and interstate
travel are separate incidents based on an eight-day delay before the
victim was taken from North Carolina is flawed. The statute contem-
plates separate events forming a single offense, a kidnapping followed
by the interstate transportation of the victim. See United States v.
Hughes, 716 F.2d 234, 237 (4th Cir. 1983). A pause in interstate
                UNITED STATES v. HERNANDEZ-MONTOYA                   3
transportation will not undermine a federal kidnapping conviction.
See United States v. Toledo, 985 F.2d 1462 (10th Cir. 1993) (affirm-
ing kidnapping conviction where victim was held for several days
prior to interstate travel). The interstate travel requirement merely
necessitates that the victim was held against her will while crossing
state lines. Id. at 1468. As there is no dispute that the victim was
being held against her will when she was removed from North Caro-
lina, the length of her confinement in North Carolina is inconsequen-
tial.

   Having heard sufficient evidence to establish every element of the
offense, the district court did not abuse its discretion in accepting
Hernandez-Montoya’s plea of guilty. Accordingly, the judgment of
the district court is affirmed. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED